ACCEPTED
                                                                                                                                                        05-19-00689-CV
                                                                05-19-00689-CV                                                                FIFTH COURT OF APPEALS
                                                                                                                                                        DALLAS, TEXAS
    Appellate Docket Number                o.5-19-o.o.689-CV                                                                                         6/19/2019 12:03 PM
                                                                                                                                                             LISA MATZ
    Appellate Case Style          DOUGLAS DOYLE,                ASHLEY         DOYLE,            MADISON           DOYLE AND JOE             PUTNAM.             CLERK

                                  VS     ROBIN        CHRISTOPHER


   Companion Case No.:                                                                                                           FILED IN
                                                                                                                          5th COURT OF APPEALS
                                                                                                                               DALLAS, TEXAS
                                                                                                                          6/19/2019 12:03:57 PM
                                                                   DOCKETING STATEMENT                             (Civil)       LISA MATZ
   Amended/corrected           statement                                                                                           Clerk
                                                           Appellate Court:
                                                      (to be tiled in the court of appeals upon perfection      of appeal under TRAP 32)

   I. Appellant                                                                             n.      Appellant      .-\ttoflley(s)

  ~       Person     0 Organization        (choose one)                                    KJ         Lead Attorney
                                                                                            First Name:        JOE
  First Name:             DOUGLAS                                                          Middle Name:

  Middle Name:                                                                             Last Name:          PUTNAM

  Last Name:                                                                               Suffix:
                                                                                           Law Firm Name:
  Suffix:
  Pro Se:                                                                                  Address       1:1425· W. Pioneer,                 Ste.     114
  Address I:                                                                               Address 2:

  Address 2:                                                                               City:

  City:                                                                                    State:        Texas·:                     Zip+4:    750.61
 State:          Texas                        Zip+4                                       Telephone:           972    259-2626                ext.
 Telephone:                                              ext.                             Fax:     972     254-1540.
 Fax:                                                                                     ;::,nail:    j oeputnam@earth1ink.                   net
                                                                                                        1641700.0.


                         )Organization   (choose one)

 Organization Name:                                                                      First Name:

 First Name:         ROB.IN      c~"·                                                    Middle Name:

 Middle Name:                                                                            Last Name:            TORABI
Last Name:               CHRISTOPHER                                                     Suffix:
Suffix:                                                                                  Law Firm Name:

Pro Se:                                                                                  Address l:       1044,0., N. Central              Expy.,       Ste        8
Address I:                                                                               Address 2:
Address     j.                                                                           City:
City:                                                                                    State:        Texas                        Zip+4:    75231
State:      Texas                            Zip+4:                                      Telephone:       972        200-7899              ext.
Telephone                                    ext.                                        Fax.       972     767-5017                                        .v.;

Fax·                                                                                    Email:
Emall                                                                                   SBN:240376o.5
                                                                            Page 1 of7
       Appellate       Docket   Number

       Appellate       Case Style

                                      Vs


    Companion           Case No.:




   Amended/corrected                statement                                 DOCKETING STATEMENT (Civil)
                                                                       Appel [ate Court:
                                                               (to be filed in the court of appeals     upon perfection         of appeal   under TRAP    32)


   I. Appellant                                                                                          n.
   IKI Person            0   Organization         (choose     one)                                       o        Lead Attorney

                                                                                                         First Name:

   First Name:               MADTSClN                                                                    Middle         Name:

                                                                                                         Last     Name:
   Middle      Name:

  Last      Name:                                                                                       Suffix:
                                                                                                        Law Firm Name:
  Suffix:

  Pro Se:
                                                                                                        Address          I:

  Address         I:                                                                                    Address         2:

  Address      2:                                                                                       City:

  City:                                                                                                 State:                                            Zip+4:

  State:           Texas                              Zip+4                                             Telephone:                                                  ext.

 Telephone:                                                          ext.                               Fax:

  Fax:                                                                                                 email:




                           jOrganization        (choose     one)                                                 Lead Attorney

 Organization          Name:                                                                           First Name:

 First Name:                                                                                          Middle        Name:

 Middle      Name:                                                                                    Last       Name:

Last      Name:                                                                                       Suffix:

Suffix:                                                                                               Law Firm Name:

Pro Se:                                                                                               Address       1:

Address      1:                                                                                       Address      2:

Address      I'                                                                                       City:
City:                                                                                                 State:        Texas                                Zip+4:
State:       Texas                                  Zip+4:                                        Telephone:                                                      ext.

Telephone                                            ext.                                         Fax:

Fax:                                                                                              Email:

Emai]                                                                                             SBN:

                                                                                      Page 1 of 7
      Appellate Docket Number.

      Appellate Case Style

                               Vs


      Companion Case No.:




   Amended/corrected        statement.                             DOCKETING STATEMENT (Civil)
                                                          Appellate Court:
                                                    (to be tiled   in the court of appeals     upon perfection     of appeal   under TRAP    32)


   L Appellant                                                                                  II. Appellant Attdrlley(s)

  rn Person         0 Organization       (choose one)                                          o        Lead Attorney
                                                                                               First Name:
  First Name:           ASHLEY                                                                 Middle Name:

  Middle Name:                                                                                 Last Name:

  Last Name:                                                                                   Suffix:
                                                                                               Law Firm Name:
  Suffix:
  Pro Se:                                                                                      Address I:
  Address I:                                                                                   Address 2:

  Address 2:                                                                                   City:

  City:                                                                                       State:       Texas
 State:       Texas                         Zip+4                                             Telephone:                                             ext.
 Telephone:                                            ext.                                   Fax:
 Fax:                                                                                         email:
 Email:

 III. ,Appe

 o      Person        [Organization   (choose one)                                                     Lead Attorney
                                                                                             First Name:

 First Name:                                                                                 Middle Name:

 Middle Name:                                                                                Last Name:

Last Name:                                                                                   Suffix:

Suffix:                                                                                      Law Firm Name:

Pro Se:                                                                                      Address 1:

Address 1:                                                                                   Address 2:
Address 1:                                                                                   City:
City:                                                                                    State:           Texas                             Zip+4:
State       Texas                         Zip+4:                                         Telephone:                                                ext.
'Telephone,                                ext                                           Fax.
Fax                                                                                      Email:

Emai}                                                                                    SBN
                                                                            Page 1 of 7
            Appellate Docket Number

          Appellate Case Style
                                  Vs


          Companion Case No.:




        Amended/corrected       statement:                           DOCKETING STATEMENT (Civil)
                                                              Appellate Court:
                                                        (to be tiled in the court at appeals    upon perfection      of appeal under TRAP 32)


       I. Appellant                                                                              n.      Appellant     A-.(tOrlley(s)

       ~      Person     0 Organization      (choose one)                                        o       Lead Attorney

                                                                                                 First Name:
       First Name:         JOE                                                                   Middle Name:

       Middle Name:                                                                              Last Name:

       Last Name:                                                                                Suffix:
                                                                                                Law Firm Name:
       Suffix:
      Pro Se:                                                                                   Address 1:

      Address I:                                                                                Address 2:

      Address 2:                                                                                City:

      City:                                                                                     State:      Texas
      State:       Texas                        Zip+4                                           Telephone:                                          ext.
      Telephone:                                           ext.                                 Fax:
      Fax:                                                                                      email:

     Email:



                                                                                                        Lead Attorney
                                                                                               First Name:

     First Name:                                                                               Middle      Name:

     Middle Name:                                                                              Last Name:

    Last Name:                                                                                 Suffix:

    Suffix:                                                                                    Law Firm Name:

    Pro Se:                                                                                    Address I:

    Address 1:                                                                               Address 2:
    Address J'                                                                               City:
    City:                                                                                    State'        Texas                         Zip+4:
    State        Texas                        Zip+4:                                                                                              ext.
                                                                                             ::~ePhone:
    lelephone                                  ext.
    Fax                                                                                      Email

I   Emall.
                                                                              Page 1 of 7
                                                                                         I
                                                                                         _SBN
Date order or judgment signed:                                                  Type of judgment:

Date notice of appeal filed in trial court:    Jt:l_;ne     1]; ~      2.019
If mailed to the trial court clerk, also give the date mailed:

Interlocutory appeal of appealable order:       0     Yes   Kl    No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):



Accelerated appeal (See TRAP 28):               DYes        IXJ No
If


Parental Termination or Child Protection? (See TRAP 28.4):                  DYes      ~No

Permissive? (See TRAP 28.3):                     DYes        Iil No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                         DYes        KJ     No




Appeal should receive precedence, preference, or priority under statute or rule:                DYes    '[] No

If yes, please


Does this case involve an amount under $100,000?              IX]    Yes ONo
Judgment or order disposes of all parties and issues:        U Yes          DNa

Apper 1 from final judgment:                                  ~     Yes     0 No
Does the appeal involve the constitutionality       or the validitv of a statute, rule, or ordinance?     [J Yes £JNo




Motion to Modify Judgment:           DYes       IRI   No                  If yes, date filed:

Request for Findings of Fact         IKl Yes    DNa                       If yes, date filed: May   1
and Conclusions of Law:
Motion to Reinstate:
                                     DYes       IKI No                    If yes, date filed:

                                     DYes       [Xl No                    If yes, date filed:
Malian under TRCP 306a:

Other:                               DYes       DNa




Affidavit filed in trial court:

Contest filed in trial court:        DYes      iii No                    If yes, date filed:

Date ruling on contest due:


Ruling on contest:     0 Sustained      o Overruled                      Date of ruling:

                                                                          Page 2 of 7
  IVIII. Bankruptcy

  Has any party to the court's judgment        filed for protection in bankruptcy which might affect this appeal?          DYes D          No

  If yes, please attach a copy of the petition.




  Date bankruptcy filed:                                                Bankruptcy Case Number:




 IX. Trial

  Court:

  County:                                                                     Trial Court Clerk:        0 District   2(] County
  Trial Court Docket Number         (Cause No.):                              Was clerk's record requested?          XJ Yes D         No

                                                                              If yes, date requested:    June 11,         2019
 Trial Judge (who tried or disposed of case):                                 If no, date it will be requested:
 First Name:        BRENDA                                                    Were payment arrangements made with clerk?
 Middle Name:                                                                                                            UYes     ONo      Dlndigent
 Last Name:
                                                                              (Note: No request required     under TRAP 34.S(a),(b»
 Suffix:

 Address    1:120)1"Ettit<St.,             Ste 2400:...A
 Address 2 :
 City:      Dallas
 State      Texas                                      75270
Telephone:
 Fax:
 Email:




Reporter's or Recorder's Record:

Is there a reporter's record?               ~Yes    D    No
Was reporter's record requested?            fXJYt;S ONo

Was there a reporter's record electronically       recorded?   0 Yes 0   No

If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?            U Yes 0 No Dlndigent




                                                                   Page 3 of 7
   fiJ Court Reporter                               o Court       Recorder
    o Official                                      o Substitute

    First Name:

    Middle Name:
    Last Name:             GALINDO
    Suffix:
    Address I:       1201.:m:trn se :,             Ste.       2400-A
    Address 2:

    City
    State:                                       Zip + 4:
    Telephone:                                    ext
   Fax'
   Email:        j ackiegalindo@dallascounty.                              org
   X. Supersedeas         BO'rid
    Supersedeas bond filed:            0 Yes 0    No        If yes, date filed:

    Will fiJr:: ~    Yes    0 No

  XI.     Extraordinary      R~Her
   Will you request extraordinary relief'{e.g. temporary or ancillary relief) from this Court?           0   Yes   Kl No
   If yes, briefly state the basis for your request:



  ~ir, ·4Jternijtl~~~~.'"         ,"                                                                                 Gth, 8th, 9th, lOth, 11th, nth, 13(h
  Or   14th   Court9cA-p.     h


  Should this appeal be referred to mediation?
                                                                DYes       I]g No
  If no, please
  Has the case been through an ADR procedure?                   DYes      [Xl   No
  If yes, who was the mediator?
  What type of ADR procedure?
  At what stage did the case go through ADR?                 D Pre-Trial        D Post-Trial   D Other

  If other, please specify:

 Type of case?
 Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
 prejudice to the right to raise additional issues or request additional relief):



I How was the case disposed            of?
I Summary      of reliefgranted,       including amount of money judgment, and if any, damages awarded,

Ilf money Judgment, what was the amount?                Actual damages:
I Punitive    (or similar) damages:

                                                                             Page 4 of 7
fAttorney'S fees (trial)        $6,148.50
 Attorney's fees (appellate):

 Other
 If other. please specify:



 Will you challenge this Court's jurisdiction?     DYes      [iJ No
 Does judgment have language that one or more parties "take nothing"?        0 Yes fJ     No

 Does judgment have a Mother Hubbard clause? DYes           IRl   No

 Other basis for finality?   Disposition of issue in cont r over-sy
 Rate the complexity of the case (use I for least and 5 for most complex):    DID        2     KJ 3 0   4   0   5
 Please make my answer to the preceding questions known to other parties in this case.           DYes       0   No

 Can the parties agree on an appellate mediator?   0 Yes 0 No
 If yes, please give name, address, telephone, fax and email address:
 Name                             Address                     Telephone                        Fax                     Email



Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                  Trial Court:

 Style:

    Vs.




                                                             Page 5 of7
   IXIV,--p~~B~-no Program:           (Complete section if filing inthe      1st, 3rd,Sth,    or 14th Courts of App-eals)

        e Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
        sociations  are conducting. a program to place a limited number of civil appeals with appellate counsel who will represent the appe llz
         appeal before th IS Court

    The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a nun
    discretionary criteria, including the financial means of the appellant or appellee, Ifa case is selected by the Committee, and can be mat
    with appellate counsel, that counsel will take over representation   of the appellant or appellee without charging legal fees More inform:
    regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet;
    www tex-app.org       If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee
   thirty (30) to forty-five (45) days after submitting this Docketing Statement.
   Note there IS no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will SI
   your case and that pro bono counsel can be found to represent you, Accordingly, you should not forego seeking other counsel to repres.
   in this proceeding     By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
   information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appel
   attorneys
   Do you want this case to be considered       for inclusion   in the Pro Bono Program?                DYes      [j.No

   Do you authorize the Pro Bono Committee          to contact your trial counsel of record in this matter to answer questions             the committee   may f
   regarding the appeal?   0 Yes 0 No
   Please note that any such conversations would be maintained as confidential               by the Pro Bono Committee         and the information   used solei'
   the purposes of considering the case for inclusion in the Pro Bono Program,                                                                                     '

  If you have not previously filed an affidavit ofIndigency and attached a file-stamped              copy of that affidavit,     does your income exceed 201
  the Ll.S. Depa.trnent of Health and Human Services Federal Poverty Guidelines?                       [l Yes 0 No
  These guidelines        can be found in the Pro Bono Program    Pamphlet    as well as on the internet at http://asDe.hhs.~ov/Doverty/06poverty.sht

  Are you willing to disclose your financial circumstances    to the Pro Bono Committee?     0 Yes '0 No
  If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee, Sample forms may be found in the C
  Office or on the internet at http://www,tex-app.org.    Your participation in the Pro Bono Program may be conditioned upon your executioi
  an affidavit under oath as to your financial circumstances.

 Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable .tar.dard of rev iew, if known <without
 prejudice to me right to raise additional issues or request additional r.'k:f; use" separate attachment, if ne.',:::~ary).




XV. Signature



                                                                                                    Date:   G,-    ('l-{C(




Printed Name:                                                                                       State Bar No    l & ~t     '1 {?(l.l
      J      OS     fhrtv~~
Electronic    Signature
    (Optional) ~




                                                                    Page 6 of 7
  The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
  court's order or judgment as follows on




                                                                            Electronic Signature:
                                                                                  (Optional)

                                                                            State Bar No.:
  Person Served    MARK TORABI
 Certificate of Service Requirements (TRAP 9.S(e)): A certificate of service must be signed by the person who made the service and must
 state:
                            (I) the date and manner of service;
                            (2) the name and address of each person served, and
                            (3) if the person served is a party's attorney, the name of the party represented by that attomey


 Please enter the following for each person served:


 Date Served:
 Manner Served:

 First Name:

 Middle Name:

 Last Name:
                   TORABI
Suffix:

Law Firm Name:

Address I'
Address 2:

City:
State

Telephone:
Fax:              97'1. 967=StH7
Email:

If Attorney, Representing Party's Name:   i'ROBIN CHRISTOPHER
                                                                 ------~--~~~~-------------------------------------




                                                             Page 7of7